Citation Nr: 1618753	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  That decision denied entitlement to service connection for an anxiety disorder, NOS (not otherwise specified), and a depressive disorder, claimed as PTSD.  In November 2010, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran a Statement of the Case in May 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in May 2012 and did not request a hearing before the Board.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in October 2013.  

In April 2014, the Board remanded this claim for further development.  After the development was completed, the RO issued an SSOC in September 2014.

In December 2014, the Board again remanded this claim for additional development.  The RO issued an SSOC in August 2015 following completion of the development. 

The evidence of record shows that the Veteran has been diagnosed during the period on appeal with multiple acquired psychiatric disorders, including PTSD, an anxiety disorder, and depression.  As such, the Board has recharacterized the issues as set forth on the title page of this decision to take in to account these varying diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that a January 2009 rating decision granted service connection for type II diabetes mellitus with a 20 percent evaluation effective July 15, 2008, and denied entitlement to service connection for psychosis, arthritis, hypertension, peripheral neuropathy of the upper and lower extremities, and bad circulation.  In February 2009, the Veteran submitted a letter that stated only "Notice of Disagreement" and requested that VA refer to his VA medical records.  

A March 2009 rating decision denied service connection for hypertension as secondary to service-connected diabetes.  The RO incorrectly treated the February 2009 letter as an NOD to the March 2009 rating decision.  In February 2010, the RO issued an SOC relating to the hypertension claim.  

Given that the January 2009 rating decision addressed multiple claims, the Veteran should have identified the specific determinations with which he disagreed in his February 2009 letter.  38 C.F.R. § 20.201(b) (2015).  Because the Veteran did not submit a valid NOD in February 2009, the Board does not have jurisdiction over the claims in the January 2009 rating decision.  As such, the Board refers the claims in the January 2009 rating decision to the RO to seek clarification from the Veteran concerning which issues he is appealing and, thereafter, take appropriate action.  See generally 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a current diagnosis of PTSD and does not meet the applicable criteria for a diagnosis of PTSD.

2.  The preponderance of the evidence indicates that the Veteran's diagnosed acquired psychiatric disorders were not present in service or for many years thereafter, and have not been shown by competent and probative medical evidence to be etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In an April 2010 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, private examination reports, records from the State Insurance Fund Corporation, and the statements of the Veteran.  

The Board notes that a September 1968 entry in the Veteran's electronic Veteran Benefits Management System (VBMS) claims files includes an unscannable document placeholder for a cassette tape.  Unfortunately, the RO has been unable to locate the tape.  Thus, the Board finds that additional attempts to obtain the tape would be futile.  Moreover, the Board notes that the issue under consideration in 1968 related to payment of educational assistance, which is not relevant to the instant appeal.  As such, there is no prejudice to the Veteran in proceeding with adjudication of the claim.

In its December 2014 remand, the Board instructed the RO to request Social Security Administration (SSA) records, provide the Veteran with an authorization form to allow VA to obtain the medical records of J.J., M.D. and then obtain those records, and obtain a new VA examination.  In August 2015, the SSA responded that it did not have any medical records pertaining to the Veteran.  Additionally, the Veteran clarified at his June 2015 VA examination that he is receiving Social Security due to his age.  In April 2015, the Veteran requested that, in lieu of providing an authorization to obtain Dr. J.J.'s records, his claim be determined based on the evidence of record.  As the Veteran did not complete the requested authorization, there is no duty to assist with respect to obtaining Dr. J.J.'s records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  As discussed below, the Veteran was afforded a new VA examination that the Board finds adequate for its purposes.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted, the Veteran was afforded a VA examination in June 2015.  The Board finds the June 2015 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a clinical evaluation, and provided a reasoned rationale for the opinions rendered.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service and alleged PTSD stressor.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran is seeking service connection for PTSD, as well as an acquired psychiatric disorder other than PTSD.  The Veteran's primary PTSD stressor is that, in August 1967 in Play Cu, Vietnam while attached to the 4th Infantry Division, one of his platoon members was killed by Vietnamese sniper fire while standing guard duty in a tower.  The Veteran used a bunker for cover during the fire.  He was tasked to recover the body from the tower.  He also had to cover that same post on guard duty and could hear bullets flying by while on duty.  See March 2010 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (VA Form 21-0781). 

The Veteran's military personnel records show that he was a supplyman while serving in Vietnam from June 1967 to June 1968.  See Armed Forces of the United States Report of Transfer or Discharge (DD Form 214); Record of Assignments.  Personnel records do not show that the Veteran was engaged in combat; however, they do show that the Veteran was attached to the 4th Infantry Division, a combat unit.  Id.  


General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f) (2015).  The Board notes that the Fourth Edition of the DSM (DSM-IV) was recently updated with a Fifth Edition (DSM 5).  Id.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2015); see also 38 U.S.C.A. § 1154(b) (West 2014).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.
Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the  matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records, including October 1981 and January 1985 Reports of Medical Examination performed in connection with service in the Army Reserves, are negative for complaints, diagnoses, or treatment of any acquired psychiatric disorder or symptoms.  

In April 1990, the Veteran underwent a psychiatric evaluation in connection with a disability determination.  The Veteran reported that he hurt his back working in 1982 and injured it again in 1988.  The Veteran reported forgetfulness, hearing his name called, having doors close by themselves, aggression toward his wife, the inability to tolerate noises that led to arguments, and anxiety.  The Veteran reported that the precipitating factor of these symptoms was his last accident.  He was provided a diagnosis of major depression with mood congruent psychotic features.

At a September 1990 SSA psychiatric review, the Veteran was diagnosed with affective disorders with a depressive syndrome characterized by sleep disturbance, decreased energy, feelings of guilt or worthlessness, and difficulty concentrating or thinking.

The Veteran underwent a VA examination in July 1991 in connection with a claim for nonservice-connected pension.  The Veteran reported that he suffered trauma to his back several years ago and injured his back again about one and a half years ago.  The Veteran reported receiving care at a mental health center since March 1990 because he developed symptoms of insomnia, anxiety, restlessness, and depression.  He was diagnosed with anxiety disorder, NOS, with some depressive features.  Psychosocial stressors and his back condition were listed as contributing to his psychological disorder. 

Medical records from the Auxiliary Register of Mental Health External Clinic for Adults and Department of Health Mental Health Program show the Veteran received treatment from February 1990 to February 1994.  He was diagnosed with an adjustment disorder, with significant findings of depressive episodes, uneasiness, and insomnia.  The Veteran reported in March 1990 that he had symptoms since he injured his back for the first time.

At a May 1992 hearing before the RO, the Veteran reported being unable to sleep, hearing voices, hearing doors shut in the house, going after his wife with a short machete one time, and getting angry.  He also reported that his problems started in 1988.  Hearing Transcript at 18-19.

At an August 1993 VA mental examination, the Veteran reported poor sleep, irritability, anxiety, tension, crying spells, and hypersensitivity since he suffered his back accident in 1981.  His diagnosis was dysthymia.

At a September 1994 examination performed by Dr. J.J., a private psychiatrist, the Veteran reported suffering from continuous back pain, hypertension, and cataracts.  He reported always feeling depressed, useless, that he was a burden to his family, irritated, and in a bad mood.  He reported insomnia, crying spells, hearing voices, hearing doors slamming, and seeing people walking behind him.  He also reported wishing to die, thoughts of killing himself, that nothing interested or gave him pleasure anymore, that everything bothered him, and that he preferred to be alone in his room.  The Veteran was diagnosed with recurrent major depression with psychotic features.  Dr. J.J. stated that the Veteran's condition was chronic and linked to his physical conditions.

VA treatment records from November 1999 to February 2012, excluding VA examination, are negative for complaints, diagnosis, or treatment of PTSD, depression, or anxiety.  In December 2008, the Veteran underwent a PTSD Checklist for Civilians (PCL-C) as a routine screen for PTSD.  The Veteran responded "not at all" to experiencing any of the 17 items that identify symptoms that correspond to the DSM criteria for diagnosing PTSD.  

The Veteran was afforded a VA examination for PTSD in April 2010.  The Veteran reported sleep difficulties from the 1980s after his first back injury, and decreased concentration with memory deficits since 1980 or 1984.  He reported increased startle responses to loud sounds of moderate severity since about one year ago when a person was killed in his neighborhood.  He described his mood as good.  The first stressor the Veteran reported occurred when he was at a bunker line and a soldier was killed who was at the post during enormous shooting from every side.  The second stressor occurred on a reconnaissance patrol when a Lieutenant had a grenade go off in his hand.  The examiner noted reactions of fear, helplessness, horror, and nervousness in response to these events.  The examiner found the Veteran did not have any symptoms of PTSD and did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the Veteran was diagnosed with an anxiety disorder, NOS, with his job-related accidents and unemployment as contributing factors to this disorder.

The Veteran submitted a February 2012 medical record in which Dr. J.J. diagnoses the Veteran with PTSD.  The medical record is a VA "Interim Summary" form to be used by fee based physicians.  However, there is no record evidence indicating that VA authorized the Veteran to receive treatment from Dr. J.J. on a fee basis or that Dr. J.J. is in fact a physician with whom VA contracts.  In addition, the Board notes that the record was not provided directly to VA by Dr. J.J. as would be expected in connection with a routine referral.  Nonetheless, the record is on a VA form, and, therefore, the Board affords the Veteran the benefit of the doubt that the medical record is authentic and that Dr. J.J. is in fact a VA contracted physician.  

The stressors on which Dr. J.J. appears to base his diagnosis of PTSD are that the Veteran was under fire almost every night and that on one occasion a friend was killed on guard duty.  The Veteran reported that he lives under constant fear, loud noises make him extremely fearful and transport him to Vietnam, he hears voices calling him for help, he feels guilty, and he has nightmares.  Dr. J.J. opined that it is far beyond reasonable doubt that the Veteran is suffering from PTSD due to traumatic war experiences in Vietnam.  

The Veteran was afforded a VA PTSD examination in May 2014.  The examiner noted that the Veteran began psychiatric treatment at VA in September 2013 as the result of a referral by the Veteran's VA primary care physician.  The physician noted that, while there was no concern of depression in the past, the Veteran was now depressed.  At his September 2013 initial VA psychiatric consultation, the Veteran attributed his depression to memories of when his father died during basic training, but the Veteran could not leave, and later his mother died on his birthday and he again was unable to leave.  He reported flashbacks and military nightmares, but denied avoidant behavior.  He recalled a peer who was shot above him in a guardhouse.  He also was struggling with his house mortgage and financial issues.  He reported hearing a male voice, insomnia, and feeling unlucky, hopeless, sad, and depressed.  The VA psychiatrist provided diagnoses of major depressive disorder, rule out PTSD, and rule out cognitive disorder, NOS.  Factors contributing to the diagnoses were financial problems and medical problems.  At his last April 2014 appointment, the Veteran reported that he felt good and things were getting better.  He reported continued improvement of his depressive symptoms.  He denied poor energy, poor appetite, suicidal thoughts, problems with memory, traumatic events, panic like events, feeling worried, constant preoccupation, muscle tension, and fear to specific situations or objects.  He was sleeping well and had no complaints.  His diagnoses now were major depressive disorder, anxiety disorder, NOS, and rule out cognitive disorder, NOS.  

At the May 2014 VA examination, the Veteran reported that during a mortar attack a fellow soldier who was in a tower providing guard duty was killed.  He also reported that his father died while he was in basic training and he was not allowed to leave until 15 days after the funeral.  Six months later his mother died, and he again had difficulty getting home to the funeral.  The Veteran reported that this had affected him greatly.  The examiner listed the Veteran's PTSD stressor as Vietnam war service from 1967 to 1968, and found that the stressor met Criterion A (i.e., was adequate to support a diagnosis of PTSD) and was related to the Veteran's fear of hostile military activity.  However, the examiner found that the Veteran did not meet DSM 5 criteria for a diagnosis of PTSD because he did not meet any criteria, such as intrusive symptoms, avoidance, negative alterations in cognitions and mood, and alterations in arousal and reactivity.  However, the examiner did diagnose the Veteran with major depressive disorder, recurrent, but found that it was less likely than not related to the Veteran's military service.  The examiner explained that the Veteran began psychiatric treatment in 1990, 22 years after military service, and was diagnosed with a depressive disorder.  The Veteran's depressive disorder was a result of work-related injury and financial problems.  

The Veteran was provided another VA PTSD examination in June 2015.  The three PTSD stressors related by the Veteran were the incident where a fellow soldier was killed in the guard tower, the time a grenade exploded in his superior's hand, and the inability to take leave immediately when his parents died.  The Veteran reported that he was currently having episodes of sadness, anxiety, recurrence of war-related events and memories, and sleeping difficulties.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM 5 criteria.  The examiner found that the stressors met Criteria A to support the diagnosis of PTSD, but the Veteran did not meet Criterion C regarding avoidance behavior or Criterion D for negative alteration in cognitions and mood associated with the traumatic events.  The examiner diagnosed the Veteran with an unspecified depressive disorder.  The examiner opined that the depressive disorder was less likely than not related to the Veteran's military service.  The examiner's rationale was that there were no psychiatric complaints, findings, or treatment during service or within one year of discharge from service.  The Veteran first sought psychiatric care in 1990 and the stressors identified were "work related injury," "financial issues," and "medical problems."  The examiner found that a link between the Veteran's depression and his military combat activity could not be made.


Analysis

The Board finds that the most probative evidence shows that the Veteran does not have a current diagnosis of PTSD and does not meet the DSM criteria for a diagnosis of PTSD, and any other currently diagnosed acquired psychiatric disorders were not present until many years after service and are not etiologically related to the Veteran's military service.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board finds the June 2015 medical opinion of the VA examiner to be highly probative to the questions at hand.  The examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM 5 criteria.  The examiner explained specifically that the Veteran does not meet Criterion C or Criterion D for a diagnosis of PTSD.  The examiner conducted a detailed review of the claims file, interview of the Veteran, and examination of the Veteran.  Importantly, the examiner provided an adequate rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board notes that the Veteran's VA treating psychiatrist also ruled out a diagnosis of PTSD for the Veteran in April 2014.  

The Board acknowledges that Dr. J.J. opined in February 2012 that the Veteran is suffering from PTSD due to traumatic war experiences in Vietnam.  However, VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  See Hays v. Brown, 5 Vet. App. 60 (1993).  Greater weight may be placed on the opinion of one medical professional over another based on such factors as the relative merits of an expert's qualifications and experience, the completeness of the record reviewed, whether or not and the extent to which the expert reviewed prior clinical records and other evidence, the expert's knowledge of a Veteran's accurate medical and relevant personal history, and reasoning employed by the examiner.  See Black v. Brown, 10 Vet. App. 297 (1997); Boggs v. West, 11. Vet. App. 34 (1998); see also Guerriere v. Brown, 4 Vet. App. 497 (1993).

In general, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, "[i]f the diagnosis of a mental disorder does not conform to DSM-5 or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis."  38 C.F.R. § 4.125(a) (2025); see also Cohen, 10 Vet. App. 128 at140.

As such, in its April 2014 remand, the Board noted that Dr. J.J.'s February 2012 report does not indicate whether the diagnosis of PTSD conforms to the DSM-IV criteria; however, it does provide an indication that the Veteran may suffer from PTSD due to hostile military activity.  Therefore, the Board found that the new diagnosis of PTSD was sufficient for VA to obtain a clarifying opinion concerning whether Dr. J.J.'s diagnosis and report contain the essentials of a PTSD diagnosis in accordance with the applicable DSM diagnostic criteria.  Neither the April 2014 nor June 2015 VA examiner found that the Veteran met the DSM criteria for a diagnosis of PTSD.  

The Board notes that, in its December 2014 remand, the Board instructed the RO to obtain the medical records of Dr. J.J. in an effort to find support for the February 2012 diagnosis.  However, the Veteran opted in April 2014 not to provide an authorization to allow VA to obtain Dr. J.J.'s records; instead, the Veteran requested that his claims be determined based on the evidence of record.  Thus, the Veteran precluded additional evidence to support Dr. J.J.'s PTSD diagnosis.

The Board notes further that the findings in Dr. J.J.'s September 1994 examination report and his February 2011 diagnosis appear to be at odds.  When the Veteran reported in September 1994 irritation, feeling that he was a burden to his family, insomnia, crying spells, hearing voices, and that everything bothered him, Dr. J.J. diagnosed the Veteran with recurrent major depression with psychotic features.  Dr. J.J. opined that the disorder was linked to the Veteran's physician conditions.  However, with similar reports in February 2012 of fear, hearing voices, feeling guilty, and nightmares reported by the Veteran, Dr. J.J. diagnosed the Veteran with PTSD.  

In light of Dr. J.J.'s brief report that does not discuss the DSM criteria for a diagnosis of PTSD, the lack of additional evidence to support Dr. J.J.'s PTSD diagnosis, the inconsistency of Dr. J.J.'s September 1994 examination report and his February 2011 diagnosis, and the opinions of the April 2014 and June 2015 VA examiners that the Veteran does not meet the DSM criteria for a diagnosis of PTSD, the Board finds that Dr. J.J.'s diagnosis of PTSD was not made in accordance with the applicable DSM criteria.  38 C.F.R. § 4.125(a) (2015).  Thus, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that service connection for PTSD is not warranted.  

With respect to service connection for acquired psychiatric disorders other than PTSD, the Board does not dispute that the Veteran has been diagnosed with an anxiety disorder and major depressive disorder during the appeal period.  Nonetheless, the Board finds that the most probative evidence indicates that these acquired psychiatric disorders are not due to or caused by the Veteran's service.  

Service treatment records are negative for complaints, diagnoses, or treatment of any acquired psychiatric disorder or symptoms.  The Veteran has not presented any objective evidence that he sought treatment post service for any acquired psychiatric disorder until February 1990, which is 22 years after his period of military service.  This 22-year period without complaints of psychiatric symptoms weighs against a claim that the Veteran's diagnosed acquired psychiatric disorders are related to his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

All three VA examiners in April 2010, April 2014, and June 2015 found that the Veteran's diagnosed acquired psychiatric disorders were not related to his service.  Their rationale was that the first noted treatment was not until 1990 and the Veteran's disorders were attributed to his two job-related injuries, unemployment, and financial problems.  The medical opinions were based upon a thorough review of the claims file, analysis of the Veteran's entire history, and consideration of the Veteran's lay statements.  Moreover, the examiners provided sufficient rationales for their opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)  

Moreover, the Board finds that while the Veteran alleges that his anxiety and depression are due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of a psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert V. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his anxiety and depression.

After careful consideration of the lay and medical evidence of record, the Board finds that the most probative evidence shows that the Veteran does not have a current diagnosis of PTSD and does not meet the DSM 5 criteria for a diagnosis of PTSD.  Accordingly, service connection for PTSD is denied.  38 C.F.R. §§ 3.303, 3.304 (2015).  With respect to the Veteran's diagnosed acquired psychiatric disorders, multiple VA examiners have opined that the Veteran's disorders are not the result of his time in service.  In the absence of a medical nexus between his current diagnoses and his time in service, the Board finds that the most probative evidence is against a grant of service connection for the Veteran's diagnosed acquired psychiatric disorders.  38 C.F.R. § 3.303 (2015).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


